COOPER, Justice,
dissenting.
KRS 342.316(10)(e) provides:
The employer in whose employment the employee was last exposed to the hazard of the disease shall alone be liable for pay*97ment of retraining incentive benefits awarded under KRS 342.732.
The issue presented by this case is the cutoff date for identifying the employer in whose employ the claimant was last exposed to the hazard. The relevant dates are as follows:
5/6/93: Claimant ceased employment with J & L Mining.
6/29/93: Claimant signed application for benefits against J & L Mining.
7/19/93: Claimant began employment with Limousine Coal.
8/31/93: Claimant filed application for benefits against J & L Mining.
10/2/93: Claimant ceased employment with Limousine Coal.
10/6/93: Claimant began employment with Mountain Top.
11/15/93: Claimant ceased employment with Mountain Top.
5/10/94: Claimant joined Mountain Top as party defendant.
2/23/95: J & L Mining dismissed as party defendant.
7/24/95: Claimant moved to rejoin J & L Mining.
9/12/95: Claim dismissed.
As shown by the chronology set forth in the majority opinion, proof was taken in this ease both before and after Mountain Top became the party defendant. Three x-rays were taken, interpreted, and submitted by the claimant which proved the existence of category 2 pneumoconiosis before he was even employed by Mountain Top. When the claimant’s deposition was first taken, J & L Mining was the named defendant. After Mountain Top was substituted as defendant, J & L’s attorneys left the case and Mountain Top’s attorneys were forced to retake the claimant’s deposition.
A similar scenario occurred in National Mines Corp, v. Pitts, Ky., 806 S.W.2d 636 (1991). When the application for benefits was filed, National Mines was the employer in whose employ Pitts had been “last exposed to the hazard.” During the course of the litigation, Pitts accepted employment with another employer in whose employ he was again “exposed to the hazard.” National Mines moved for dismissal, claiming it was no longer the employer in whose employ Pitts was “last exposed to the hazard.” We held that ‘Where the category 1 disease was present, medical proof was taken, and the claim filed before Pitts was employed by another mine, there could be no causal connection between the disease that was the subject of the claim and that latter employment.” Id. at 637.
In enacting KRS 342.316(10)(c), the legislature clearly intended to spread the risk of payments of RIB benefits among all coal mining employers by arbitrarily placing liability for each RIB award on the last employer in whose employ the claimant was exposed to the hazard associated with the inhalation of coal dust without regard to the degree of exposure or the length of employment, thereby eliminating the need for extensive litigation of the issue of causation. Logically, that would be the last such employer by whom the claimant was employed when the claim for benefits was filed. As recognized in the opinion of the Workers’ Compensation Board, coal miners tend to have a transitory work history. As demonstrated by the chronology of this claim, requiring substitution of a new defendant every time a claimant changes employment serves only to lengthen the litigation and increase its costs. Furthermore, as we stated in Pitts, swpra:
[I]f we interpret KRS 342.316(10)(c) as urged by appellant, potential employers would be placed in a “catch-22” situation. They would be penalized [by KRS 342.197] if they discriminated against a worker such as Pitts or, if they hired such a worker, they would be forced to pay RIB benefits for a claim which had been established before the employment but merely was awaiting adjudication. The employer such as National, in whose employment the claim arose, would escape liability.
Id. at 637. We can eliminate that kind of unfair result simply by implementing the legislative intent that the employer liable for a RIB benefit be the employer in whose employ the claimant was “last exposed to the hazard” as of the date the claim was filed. *98In this ease, that employer was Limousine Coal.
Accordingly, I respectfully dissent and would affirm the unanimous opinions of the ALJ, the Board, and the Court of Appeals.
GRAVES and JOHNSTONE, JJ., join this dissenting opinion.